Citation Nr: 1445078	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-27 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to June 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the claims.  The claims have since been transferred to the RO in Providence, Rhode Island.

In May 2013, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's Virtual VA claims folder.

In December 2013, the Board remanded the issues on appeal for additional development.  The development has been completed and has since been returned for appellate review.

The Board notes that this appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.


FINDINGS OF FACTS

1.  Resolving all reasonable doubt in the Veteran's favor, the Veteran has experienced recurrent low back symptoms since her separation from service to the present.

2.  Resolving all reasonable doubt in the Veteran's favor, the Veteran has experienced recurrent neck symptoms since her separation from service to the present.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for degenerative disc disease of the lumbar spine with arthritis have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria to establish service connection for degenerative disc disease of the cervical spine with arthritis have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Given the Board's favorable decision in granting service connection for a low back disorder and service connection for a neck disorder, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
	
In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as a chronic condition under 38 C.F.R. § 3.309(a).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 ); 38 C.F.R. §§ 3.307, 3.309 (2013).

A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran contends that she has experienced chronic neck and low back problems since sustaining an injury in a 1981 motor vehicle accident.  

A March 1981 service treatment record does reflect complaints of a stiff and painful neck following a car accident.  The Veteran was sent to physical therapy and five days later reported that she was pain free.  The record notes that she was asymptomatic and required no further physical therapy.  There were no back complaints as a result of this car accident.  An August 1979 service treatment record does document a one-month complaint for low back pain.  The Veteran's March 1982 separation examination did not document any back or neck problems.  

Upon discharge from service in 1982 to the present, the Veteran said she has continuously sought treatment for her back and neck symptoms from several private treating physicians.  She said she was initially treated with muscle relaxers and painkillers.  See May 2013 Board hearing transcript.  Private treatment records prior to 2000 were not available.  

A May 2000 statement of the Veteran's private treating physician, Dr. Puth, reflects that she had received chiropractic treatment for low back symptoms since January 1994.  A January 1994 x-ray reveals disc degeneration at L4-5 with spurring on both sides of the disc space and associated arthritis of the involved apophyseal joints.  

A statement from the Veteran's private treating physician, Dr. Giovetti, reports that that Veteran had received treatment for ongoing neck pain since 1995.  The Veteran had indicated that she had neck problems since her in-service motor vehicle accident in 1981.  See August 2010 statement.  

Private treatment records from 2000 onward reflect that the Veteran had complained of low back pain radiating into her left lower extremities.  See July 2000 private treatment record.  The low back pain symptoms continued even after she underwent a laminectomy in August 2000.  See August 2000 operative report and February 2002 private treatment record.  In December 2003, the Veteran began reporting low back pain radiating to both sides of her lower extremities.  Following continuous complaints of low back pain and no response to conservative treatment, the Veteran underwent a spinal cord stimulator trial, but the procedure was unsuccessful.  See October 2005 operative report.  

The Veteran's private treatment records reflect symptoms of neck pain radiating into her right arm.  See October 2000 private treatment record.  The Veteran underwent anterior cervical spine fusion surgery in January 2001 after she failed to respond to conservative treatment.  See January 2001 private treatment record and operative report.  Following surgery, the Veteran began complaining of neck pain radiating to her left upper extremities where it had been radiating to her right upper extremities.  See March 2001 private treatment record.  The Veteran had a posterior cervical laminotomy of the C5-6 and C6-7 on the left for decompression.  See January 2002 operative report.  After a July 2003 motor vehicle accident, the Veteran reported worsening symptoms of neck pain and radiculopathy on the left arm with associated numbness.  See November 2003 private treatment record.  An MRI revealed no significant interval change from the prior examination.  See October 2003 MRI report.  

In an August 2010 statement, the Veteran's private treating physician, Dr. Barakat, stated that for the past 10 years, she had been receiving continuous pain management treatment for her chronic low back and neck pain.  

In September 2012, the Veteran underwent a VA examination of her lumbar spine and cervical spine.  Upon objective evaluation, including range of motion testing, the VA examiner found that the Veteran had degenerative disc disease of the lumbar spine with documented arthritis.  The VA examiner also noted the Veteran's mild radiculopathy of the bilateral lower extremities.  Upon objective evaluation, including range of motion testing, the VA examiner found that the Veteran had degenerative disc disease of the cervical spine with documented arthritis.  The VA examiner also noted the Veteran's mild radiculopathy of the bilateral upper extremities.  

The Veteran testified, at a May 2013 Board hearing, that she never performed any physically demanding work upon her discharge.  She reported working for four to five years as a quality control inspector at a candy factor, which required her to walk around the factory for a few times, but involved no lifting or bending.  Then, for five years, she worked the third shift as a nurse's aide and overnight counselor at a group home for emotionally disturbed girls for five years.  See May 2013 Board hearing transcript and March 2013 co-worker's statement.  The Veteran explained that the patients were in bed and did not require any movement, so her work was not strenuous.  Id.

In a January 2014 VA opinion, the VA examiner opined that the Veteran's low back and neck disorders were less likely than not related to military service.  The examiner relied on the lack of back and neck complaints in-service following the 1981 accident and the assertion that the Veteran's post-service occupation as a nurse's aide was physically demanding.  The VA examiner found that night patients would require assistance to the bathroom and lifting up into bed.  The Veteran did not report performing such duties.  

The Board finds that the January 2014 VA opinion relied on evidence not in the record that the Veteran's work as a nurse's aide was physically demanding.  The Veteran testified that she never worked in a physically demanding occupation, including as nurse's aide.  The Board finds that the Veteran's testimony is credible.  As the January 2014 VA examiner's opinion is based on an inaccurate factual premise, the opinion has little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Veteran has a diagnosis of degenerative disc disease with arthritis of the lumbar spine and cervical spine.  The record reflects evidence of low back and neck problems in-service.  Finally, the Board finds that the Veteran's statements regarding her chronic low back and neck symptoms since discharge to the present are both competent and credible as there is no evidence to the contrary.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for degenerative disc disease of the lumbar spine with arthritis and service connection for degenerative disc disease of the cervical spine with arthritis must be granted.  


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine with arthritis is granted.

Entitlement to service connection for degenerative disc disease of the cervical spine with arthritis is granted. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


